UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 19-7442 PSG (MRW) Date February 6, 2020

 

Title Trotter v. Harrison

 

Present: The Honorable Michael R. Wilner

 

 

Veronica Piper n/a
Deputy Clerk Court Reporter / Recorder
Attorneys Present for Petitioner: Attorneys Present for Respondent:
None present None present
Proceedings: SECOND ORDER TO SHOW CAUSE RE: DISMISSAL
1. This Court ordered Petitioner to provide a supplemental statement explaining the

basis of his federal constitutional challenge to his conviction. (Docket # 4.) He failed to file a
timely response. The Court reissued that order in light of Petitioner’s inter-prison move.
(Docket # 7.) When he failed to respond again, the Court issued an order to show cause to
dismiss the action. (Docket # 8.)

2. Petitioner’s next filing was a request for a stay of this federal case. (Docket # 9.)
The request was wholly inadequate and failed to provide basic information to allow the Court to
make a reasoned decision. For that reason, the Court ordered Petitioner to augment his
submission. (Docket # 10.) That additional material was due by early January.

3. Petitioner failed to respond to the Court’s order. He also failed to respond to the
Court’s original screening order and the earlier OSC. It is growing clear to the Court that
Petitioner has no interest in advancing this case or complying with orders regarding its progress.

4. As before, the Court could properly dismiss the action on the current record.
Nevertheless, in the interests of justice, the Court will give Petitioner an opportunity to explain
the bases for his defective petition and his paltry stay request. That response will be due by
February 28. No extensions will be considered but for good cause demonstrated.

Failure to comply with this order will result in a recommendation that the action be
dismissed pursuant to Federal Rule of Civil Procedure 41(b). Applied Underwriters, Inc.
v. Lichtenegger, 913 F.3d 884 (9th Cir. 2019).

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
